Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendment filed on 11/23/2020 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1, 4, 8, 11, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Zhuang et al. (US 10,380,315).
	With respect to Claim 1, Zhuang teaches a first cell 603b in a first row B extending in a first horizontal direction. A second cell 603c in a second row C extending in the first horizontal direction adjacent to the first row 603b. A third cell 
 	With respect to Claim 4, Zhuang teaches the first cell and the third cell are arranged adjacent to each other and share a gate line extending in a second horizontal direction perpendicular to the first horizontal direction at a boundary between the first cell and the third cell, the gate line being electrically connected to the first power line and the second power line (see Figs. 6A and 6B).
 	With respect to Claim 8, Zhuang teaches a first active region 404a of a first conductivity type and a second active region 406a of a second conductivity type extending parallel to each other in the first horizontal direction. The first active region comprises at least a portion thereof in the first row and the second active region comprises at least a portion thereof in the second row (see col. 13 lines 20-67 and col. 14 lines 1-67; Figs. 6A and 6B).
 	With respect to Claim 11, Zhuang teaches a first upper power line electrically connected to the first power line, the first upper power line extending in the first horizontal direction over the first power line. A second upper power line electrically connected to the second power line, the second upper power line extending in the first horizontal direction over the second power line in Figs. 6A and 6B).

	With respect to Claim 14, Zhuang teaches wherein the second power line has a dimension in a second horizontal direction that is equal to a dimension of the first power line in the second horizontal direction, the second horizontal direction being perpendicular to the first horizontal direction (see Figs. 6A and 6B).
  	With respect to Claim 15, Zhuang teaches a first cell 603b in a first row extending in a first horizontal direction.  A second cell 603c in a second row extending in the first horizontal direction adjacent to the first row.  A third cell 604a continuously extending in the first row and the second row.  The third cell 604a comprises a first active region 404a of a first conductivity type and a second active region 406a of a second conductivity type extending parallel to each other in the first horizontal direction. The first active region comprises at least a portion thereof in the first row, and the second active region comprises at least a portion thereof in the second row (see col. 13 lines 20-67 and col. 14 lines 1-67; Figs. 6A and 6B).
 	With respect to Claim 18, Zhuang teaches wherein the first cell and the second cell comprise respective portions of a first power line extending in the first horizontal direction, and the third cell comprises a second power line electrically connected to the first power line and extending in the first horizontal direction in the first row, and wherein the second row is free of the second power line (see Figs. 6A and 6B).
  	With respect to Claim 19, Zhuang teaches a single height cell 603b in a first row extending in a first horizontal direction, the single height cell comprising a first active 
 	With respect to Claim 20, Zhuang teaches wherein the multiple height cell comprises a second power line electrically connected to a first power line, wherein the first power line extends in the first horizontal direction at a boundary between the first row and the second row, wherein the second power line extends in the first horizontal direction in the first row, and wherein the second row is free of the second power line (see Figs. 6A and 6B).

Allowable Subject Matter
6.        Claims 2, 3, 5-7, 9, 10, 13, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of an interface cell comprising an interconnection continuously extending in the first row and the second row adjacent to the third cell and connecting the first power line to the

 	The first cell and the third cell comprise respective portions of a third power line (i.e. VDD which is just below VSS) extending in the first horizontal direction, and the second cell and the third cell comprise respective portions of a fourth power line extending in the first horizontal direction in claim 5.
 	An interface cell continuously extending in the first row and the second row between the first cell and the third cell, and between the second cell and the third cell,
wherein, in the interface cell, the first active region of the third cell and an active region of the second conductivity type comprised in the first cell are separated from each other in the first horizontal direction, and the second active region of the third cell and an active region of the first conductivity type comprised in the second cell are separated from each other in the first horizontal direction in claim 9.
An interface cell continuously extending in the first row and the second row between the first cell and the third cell, and between the second cell and the third cell,
wherein the interface cell comprises at least one of a third active region or a fourth active region, wherein the third active region connects the first active region to an active region of the first conductivity type comprised in the first cell in claim 10.
	Power mesh lines extending in a second horizontal direction perpendicular to the first horizontal direction over the first upper power line and the second upper power line, wherein the power mesh lines comprise odd-numbered power mesh lines electrically connected to the first upper power line and even-numbered power mesh lines electrically connected to the second upper power line in claim 13.

The interface cell, the first active region of the third cell and an active region of the second conductivity type comprised in the first cell are separated from each other in the first horizontal direction.  The second active region of the third cell and an active region of the first conductivity type comprised in the second cell are separated from each other in the first horizontal direction in claim 16.
	The multiple height cell comprising a second active region of a second conductivity type extending in the first horizontal direction. The first active region comprises a portion thereof facing the second active region in the first horizontal direction in claim 19.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.


AC/March 3, 2021						    /Alonzo Chambliss/
Primary Examiner, Art Unit 2897